RESOLUCIÓN.
San Juan de Puerto Rico, veinte y siete de Junio de mil novecientos dos. — Por presentado el anterior escrito en el que el Abogado Don Herminio Díaz Navarro desiste del recurso gubernativo que tenía interpuesto á nombre de Don Víctor Burset y Masferrer contra resolución del Registrador de la Propiedad de Humacao que le denegó la inscripción de una escritura de venta de varias fincas rústicas. — Con-siderando : Que en cualquier estado del recurso puede desistir de él la parte recurrente. — Se tiene por desistido al Abogado Don Herminio Díaz Navarro del recurso guberna-tivo que interpuso á nombre de Don Víctor Burset y Mas-ferrer, á su perjuicio, — Notifíquesele y comuniqúese esta resolución al Registrador de la Propiedad de Humacao para su conocimiento y demás efectos. — Lo acordaron y firman los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M* Figue-ras. — Louis Sulzbacher. — J. H. McLeary. — Antonio F. Castro, Secretario.